Citation Nr: 0806225	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  05-01 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for emotional instability with 
enuresis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service in the Coast Guard 
from April to June 1978. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  


FINDINGS OF FACT

1.  The last prior, final denial of this claim was in October 
1991.

2.  The additional evidence received since that decision is 
either cumulative or redundant of evidence previously 
considered, does not relate to an unestablished fact 
necessary to substantiate this claim, and does not raise a 
reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The October 1991 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.160(d) (2005); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2007).

2.  New and material evidence has not been received since 
that decision to reopen the claim for service connection for 
emotional instability with enuresis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in May 2004.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing him about the information and evidence not of 
record that was necessary to substantiate his claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; (3) informing him about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim.  See also Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).   

The Board observes that the RO issued the May 2004 VCAA 
notice letter in a timely fashion prior to the July 2004 
adverse determination on appeal.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 
120.  Thus, there is no timing error.   

However, the Board acknowledges the RO did not provide pre-
decisional VCAA notice that a disability rating and an 
effective date will be assigned if service connection is 
granted, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  But as new and material evidence has not 
been submitted to reopen the underlying claim, these 
downstream disability rating and effective date elements are 
moot, such that failure to provide this additional notice is 
harmless error.  See, too, Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).



In addition, with regard to new and material evidence, the 
May 2004 VCAA notice letter is compliant with the recent 
Court decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
since it sufficiently explained the basis of the prior denial 
(i.e., the deficiencies in the evidence when the claim was 
previously considered).  

However, most recently, in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any content error in not 
providing Dingess notice is presumed prejudicial. Further, 
VA, not the veteran, has the burden of rebutting this 
presumption by showing the error was not prejudicial to the 
veteran in that it does not affect the essential fairness of 
the adjudication.  To do this, VA must demonstrate:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant (see Vazquez-Flores v. Peake, No. 05-0355, 
slip op. at 12 (U.S. Vet. App. January 30, 2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim"); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case 
that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 9 (U.S. Vet. App. January 30, 2008).

The Board finds that the presumption of prejudice due to the 
lack of Dingess notice has been rebutted in this case by the 
following: (1) based on the communications sent to the 
veteran over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, 
he reasonably understands from the notice provided what was 
needed.



Specifically, the veteran submitted private medical evidence 
and personal and lay statements showing actual knowledge of 
the evidence required to substantiate his claim on appeal.  
In particular, in his personal statements he emphasized how 
his enuresis worsened during service.  In addition, the May 
2004 VCAA notice letter provided by the VA is clear and 
pertinent to the veteran's contentions, such that a 
reasonable person could understand what was required to prove 
the claim.  Neither the veteran nor his representative has 
indicated that any additional pertinent evidence remains 
outstanding.  Overall, the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claim.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

As for the duty to assist, the RO has secured the veteran's 
service medical records (SMRs).  The veteran has not 
identified any pertinent VA treatment records.  The veteran 
submitted private medical evidence but has not identified or 
authorized the release of any additional private medical 
records.  As noted above, there is no indication that any 
additional evidence remains outstanding.  The duty to provide 
a VA examination and opinion only applies to a claim to 
reopen a finally adjudicated decision if new and material 
evidence is presented or secured.  3.159(c)(4)(C)(iii).  
Here, the Board is determining there is no new and material 
evidence to reopen the claim; hence, a remand for a VA 
examination and opinion is not warranted.  
The Board is therefore satisfied that the RO has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.   

Governing Laws and Regulations and Analysis 

Defects are defined as "structural or inherent abnormalities 
or conditions which are more or less stationary in nature." 
VAOPGCPREC 82-90.  Congenital or developmental "defects" 
such as personality disorder and mental deficiency 
automatically rebut the presumption of soundness and are 
therefore considered to have preexisted service.  38 C.F.R. 
§§ 3.303(c), 4.9. 



Generally, personality disorders, mental deficiency, mental 
retardation and other such "defects" are not "diseases" or 
"injuries" within the meaning of applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, evidence of 
additional disability resulting from a mental disorder that 
is superimposed upon and aggravates a congenital defect such 
as a personality disorder or mental deficiency during service 
may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  
See also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 
1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  In 
addition, a personality disorder, mental deficiency, or 
mental retardation that is secondary to a service-connected 
mental disorder by way of 38 C.F.R. 3.310(a) may also be 
service-connected.  See 38 C.F.R. § 4.127.

The RO originally denied service connection for emotional 
instability with enuresis in an October 1991 rating decision.  
The RO notified the veteran of that decision and apprised him 
of his procedural and appellate rights, but he did not 
initiate an appeal.  Therefore, that decision is final and 
binding on him based on the evidence then of record.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2007).  

In the July 2004 rating decision on appeal, the RO reopened 
the emotional instability with enuresis claim and adjudicated 
the issue of service connection on the merits.  Regardless of 
the RO's actions, the Board has jurisdictional responsibility 
to determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See 
also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board 
must initially determine on its own whether there is new and 
material evidence to reopen this claim before proceeding to 
readjudicate the underlying merits of this claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.



The veteran's claim to reopen service connection for 
emotional instability with enuresis was received in April 
2004.  Therefore, the amended regulations are for 
application.  See 66 Fed. Reg. at 45,620, indicating to apply 
the revised version of 38 C.F.R. § 3.156 to petitions to 
reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the evidence in question is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The Board RO denied service connection for emotional 
instability with enuresis in an earlier October 1991 decision 
because it found that although this "defect" clearly 
preexisted service, it was not shown to have increased in 
severity during service beyond its normal progression (i.e., 
it was not aggravated by service).  The RO considered that an 
SMR pre-training examination noted a history of bed-wetting 
which the veteran reported since age 12.  During his service 
in the Coast Guard, the veteran had two episodes of enuresis, 
and underwent a psychiatric evaluation.  Based on this 
evaluation, a Medical Evaluation Board (MEB) in June 1978 
diagnosed the veteran with emotional instability with 
enuresis.  The MEB found that this "inherent defect" 
preexisted service, and was not aggravated by service.   

Evidence of record at the time of the October 1991 rating 
decision consisted of SMRs and the veteran's original 
Application for Compensation and/or Pension (VA Form 21-526).  

Evidence received after the October 1991 rating decision 
consists of duplicate SMRs, statements by the veteran and his 
representative, a lay statement from his mother, and a 
private University of Arkansas treatment record dated in 
September 2004.  

Initially, the Board finds that the copies of SMRs are 
duplicates of evidence of record at the time of the October 
1991 rating decision.  Therefore, these records are not new 
and cannot form the basis to reopen the claim.  

The Board also finds that the additional statements submitted 
by the veteran, his mother, and his representative are 
cumulative of evidence that was previously of record.  In 
this regard, the veteran and his representative's statements 
merely repeat and summarize his contention that his emotional 
instability with enuresis was aggravated by military service.  
He indicates that he now has "psychological damage" which 
represents aggravation of his enuresis.  Cumulative or 
redundant evidence is not new and material.  38 C.F.R. 
§ 3.156(a).      

Where as here, the determinative issue is one of medical 
causation, competent medical evidence is required.  Lay 
assertions are insufficient to reopen a claim under 38 
U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  The Board is not required to reopen a claim solely 
based upon lay assertions from the veteran.  In fact, the 
veteran's August 2004 statement, in particular, actually 
provides evidence against his claim in that he admitted he 
had not experienced any symptoms of enuresis since the time 
of his service in 1978, demonstrating an absence of 
aggravation during or after service.    

With respect to the remaining medical evidence, the Board 
finds that, although this additional medical evidence is 
"new" and, therefore, not cumulative or redundant of 
evidence on file at the time of the October 1991 rating 
decision, it nonetheless is not "material" within the 
meaning of 38 C.F.R. § 3.156(a).  

Specifically, a private treatment record from the University 
of Arkansas dated in September 2004 merely confirms that the 
veteran had enuresis during service, which was related to 
stress at that time.  Significantly, this record does not 
support a finding that his preexisting emotional instability 
with enuresis increased in severity or was aggravated by 
military service beyond its natural progression due to any 
superimposed mental disorder.  Further, this record does not 
even document the existence of any current psychiatric 
disorder.  Therefore, this record does not relate to an 
unestablished fact necessary to substantiate the claim, and 
thus does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a). 

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for emotional 
instability with enuresis.  The claim is not reopened.  
38 U.S.C.A. § 5108.  Moreover, inasmuch as the veteran has 
not fulfilled this threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, 
the benefit-of-the-doubt doctrine is inapplicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As no new and material evidence has been received, the claim 
for service connection for emotional instability with 
enuresis is not reopened.  The appeal is denied.




____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


